DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s Amendments, filed 8/11/2022, to claims 1-2 and 19 acknowledged by Examiner. Additionally, applicant cancelled claims 24-26
Claims 1-23 are now pending.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

Response to Arguments
First Argument:
	Claims 21-26 were not rejected.
	Examiner’s Response:
Applicant’s arguments, see Remarks Page 6, filed 8/11/2022, with respect to the have been fully considered and are persuasive. A second non-final rejection is hereby given as the now previously pending claims 21-23 were not properly rejected in the last action.
Second Argument:
	Applicant asserts that Sanders does not disclose the elastic portion being made of a different material than the adjustment portion (Remarks Page 7).
	Examiner’s Response:
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. As noted in the rejection below, the elastic portion refers to the reference numeral 820 portion of shaft 805 and the adjustment portion refers to the reference numeral 840 portion of the shaft 805 having the “securing features 810” (Fig. 8 and [0179]). Sanders discloses that the “securing feature can be a change in the material of the shaft” [150] and as such the adjustment portion 840 which comprises the securing feature as opposed to the elastic portion 820 which does not thus are made of a different materials. See rejection below.
Applicant further argued this in regards to references Kuhnel and Vassalo; however, these references are not relied on in claim 1 for this argued claim feature thus these arguments are moot.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 14-17, 19-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanders (US 20110230727 A1).
Regarding claim 1, Sanders discloses a tissue retractor 800 (Figure 8 and [0179]) comprising: 
a head member 815 (Fig. 8 and [0179], “retractor member 815” is formed as a head of the tissue retractor 800); 
an anchor member 825 (Fig. 8 and [0179]); and 
a shaft 805 (Fig. 8 and [0179]) having a first end and a second end (See Annotated Figure 8 below) and extending between the head member 815 and the anchor member 825 (Fig. 8), the shaft 805 comprising an elongated elastic portion 820 (Fig. 8, “first end 820” of the shaft 805 [0179] is formed of silicon [0150] wherein this is elongated as this is long structure) having a first end and a second end (See Annotated Figure 8 below) and an elongated adjustment portion 840 (Fig. 8, “second end 840” of the shaft 805 which comprises the “securing member 810” [0179] which is used to lock and adjust the position of the anchor member 825 thus being a “adjustment portion”, this portion is elongated as it is a long structure) having a first end and a second end (See Annotated Figure 8 below), 
wherein the elastic portion 820 is made of a first material ([0150] the shaft 805 and thus the elastic portion 820 is formed of a soft grade silicon) and the adjustment portion 840 is made of a second material ([0150] the securing feature of the adjustment portion 840 is formed of a firmer grade silicon than the shaft) and the first material is different from the second material (elastic portion 820 made of silicon and adjustment portion 840 made of firmer grade silicon thus being different materials), and 
wherein the elastic portion 820 of the shaft 805 is connected to the adjustment portion 840 of the shaft 805 and the first end of the elastic portion 820 of the shaft 805 corresponds to the first end of the shaft 805 and the second end of the adjustment portion 840 of the shaft 805 corresponds to the second end of the shaft 805 (See Annotated Figure 8 below, wherein the ends of the elastic portion and adjustment portion correspond to the ends of the shaft 805 as such).

    PNG
    media_image1.png
    578
    773
    media_image1.png
    Greyscale

Regarding claim 2, Sanders discloses the invention of claim 1 above.
Sanders further discloses wherein the first end of the elastic portion 820 of the shaft 805 is connected to the head member 815 (Annotated Fig. 8), the second end of the elastic portion 820 of the shaft 805 is connected to the first end of the adjustment portion 840 of the shaft 805 (Annotated Fig. 8, the portions 820 and 840 are integrally connected at an intermediate point thus the elastic portion 820 has the second end connected to the first end of the adjustment portion 840), and the second end of the adjustment portion 840 of the shaft 805 is configured to be connected to anchor member 825 (Annotated Fig. 8).
Regarding claim 3, Sanders discloses the invention of claim 1 above.
Sanders further discloses wherein the adjustment portion 840 of the shaft 805 has a first locking element 810 (Fig. 8 and [0179] “securing feature 810”, locks with anchor member 825 as seen in Fig. 8) and the anchor member 825 has a second locking element 830 (Fig. 8 and [0180-0181] “locking member 830”), and when the first locking element 810 is engaged with the second locking element 830, the anchor member 825 is locked to the shaft 805 (Fig 8 and [0179-0181], the first locking element 810 engages with the element 830 via anchor member 825 and engages and locks the device together).
Regarding claim 4, Sanders discloses the invention of claim 3 above.
Sanders further discloses wherein the first locking element 810 comprises a plurality of protrusions along a length of the adjustment portion 840 of the shaft 805 (Fig. 8 and [0181], wherein “protuberance” is synonymous with being a protrusion) and the second locking element 830 comprises an opening (Fig. 8, opening located centrally on the locking element 830).
Regarding claim 6, Sanders discloses the invention of claim 3 above.
Sanders further discloses wherein engagement of the first locking element 810 with the second locking element 830 determines a length of the shaft 805 that extends between the head member 815 and the anchor member 825 (Fig. 8 and [0048], engagement placement of the anchor member 825, via the locking elements 810/830, is shown to determine the length of the shaft 805 between the anchor member 825 and the head member 815).
Regarding claim 7, Sanders discloses the invention of claim 3 above.
Sanders further discloses wherein the first locking element 810 and the second locking element 830 are configured to adjust a length of the shaft 805 that extends between the head member 815 and the anchor member 825 (Fig. 8 and [0048], engagement placement of the anchor member 825, via the locking elements 810/830, is shown to determine the length of the shaft 805 between the anchor member 825 and the head member 815).
Regarding claim 8, Sanders discloses the invention of claim 1 above.
Sanders further discloses wherein the force required to lengthen the elastic portion 820 of the shaft 805 a predetermined distance is less than the force required to lengthen the adjustment portion 840 of the shaft 805 the same predetermined distance (Fig. 8 and [0150, 0179], elastic portion 820 is only formed of the softer grade silicon thus taking less force to stretch/lengthen the same distance, than the adjustment portion 840 which comprises securing features 810 formed of firmer grade silicon that would take more force to stretch/lengthen).
Regarding claim 14, Sanders discloses the invention of claim 1 above.
Sanders further discloses wherein the anchor member 825 (Fig. 8 and [0179]) has a first top surface (top front facing surface of 830, Fig. 8) and a second bottom surface (opposite surface of 830 in contact with 835, Fig. 8), the shaft 805 is connected to the second bottom surface (Fig. 8 and [0179-0181], shaft 805 is engaged with the anchor member 825, thus the shaft is connected to the bottom surface of 830 via being a part of the anchor member 825), and a stabilizing member 835 (Fig. 8, [0180] “pad 830”, [0165] “pad” provides force distribution thus being a stabilizing member) extends from the second bottom surface (Fig. 8 and [0180], stabilizing member 835 is in contact with and thus extends from the bottom surface of 830).
Regarding claim 15, Sanders discloses the invention of claim 14 above.
Sanders further discloses wherein the stabilizing member 835 comprises a localized area on the second bottom surface (Fig. 8 stabilizing member 835 provides a localized area inherently, and is on/in contact with the second bottom surface of 830) providing additional surface area to the second bottom surface (Fig. 8 and [0180], as stabilizing member 835 is in contact/receiving the second bottom surface of 830, then the surface area of the stabilizing member 835 may be interpreted as providing additional surface area to the second bottom surface of 830).
Regarding claim 16, Sanders discloses the invention of claim 14 above.
Sanders further discloses wherein the stabilizing member 835 extends along a longitudinal axis of the shaft 805 (Fig. 8, stabilizing member 835 has a width dimension that extends along the longitudinal axis of the shaft 805) and surrounds at least a portion of the shaft (Fig. 8, stabilizing member 835 is shown surrounding portion 840 of the shaft 805).
Regarding claim 17, Sanders discloses the invention of claim 1 above.
Sanders further discloses wherein the anchor member 825 has a first curved top surface (Fig. 8, top/forward surface of part 835 of member 825 is a curved top surface) and a second curved bottom surface (Fig. 8, bottom/back surface of part 825 of member 825 is a curved surface) and the shaft 805 is connected to the second bottom surface (Fig. 8 and [0179-0181], shaft 805 is engaged with the anchor member 825, thus the second bottom surface of 835 of member 825 is connected to the shaft 805 via the intervening structures).
Regarding claim 19, Sanders discloses the invention of claim 1 above.
Sanders further discloses wherein the head member 815 (Fig. 8) comprises a window (Fig. 8, the portion 820 of the shaft 805 which includes the head member 815 is a window as the shaft may be formed of silicon [0150] which is transparent [0167] in this invention, thus being a window able to see through) and an anchoring segment 815 (Fig. 8, “retractor member 815” [0179], the head member 815 structure is the anchoring segment itself, interpretation due to the “head member comprising an anchoring segment”, see Fig. 19-20 wherein the “retractor member 1920” [0219] is anchoring the tissue retractor as whole at the back of the mouth thus being an “anchoring segment”) surrounding the perimeter of the window (Fig. 8, the anchoring segment 815 is surrounding the perimeter of the window formed by the “shaft 805” at the “first end 820”); 
wherein the window is at least partially transparent (Fig. 8, first end 820 portion of the shaft 805 is a window as the shaft may be formed of silicon [0150] which is transparent [0167] in this invention).
Regarding claim 20, Sanders discloses the invention of claim 19 above.
Sanders further discloses wherein the window (first end 820 portion of shaft 805) is made of a material that is different from the material from which the anchoring segment 815 (“retractor member 815”) is made ([0142, “retractor member 815”/anchoring member 815 may be made of stainless steel; [0150] shaft 805 and thus the window is made of silicon, thus the window and anchoring segment are made from different materials).
Regarding claim 21, Sanders discloses a method of treating a breathing disorder comprising (Figures 13-24 illustrate a method of implanting a tissue retractor for treatment of breathing disorder, see Abstract): 
providing a tissue retractor 800 according to claim 1 (Figure 8 and [0179]; see claim 1 above);
and implanting the tissue retractor 800 into a tongue of a patient (See Fig 13-24 and [0209] which shows a tissue retractor 1500 being implanted into a tongue of a patient), wherein, during the implantation of the tissue retractor 800, the mucosa covering the tongue is pierced (See Fig. 13-14, wherein the tongue mucosa is pierced by the device 1300), and after implantation of the tissue retractor 800, the tissue retractor 800 extends through mucosal covering of the tongue (Fig. 24, the retractor shown extends from and through the mucosal covering of the tongue) and the shaft 805 of the tissue retractor 800 extends diagonally in a direction from an anterior surface of the tongue to a posterior surface of the tongue (Fig. 24, the retractor shown goes from the anterior surface to the posterior surface, wherein this is “diagonally” compared to the neutral vertical and horizontal axis of the user’s mouth).
Regarding claim 22, Sanders discloses the invention of claim 21 above.
Sanders further discloses wherein the shaft 805 of the tissue retractor 800 extends through the tongue from the frenulum of the tongue to the tongue curve of the tongue (Fig. 24 and [0125], the shaft extends through the frenulum to the “tongue base mucosa” which refers to the top tongue curve as shown in the Fig. 24).
Regarding claim 23, Sanders discloses the invention of claim 21 above.
Sanders further discloses wherein the head 815 of the tissue retractor 800 is located on a posterior surface of the tongue and the anchor 825 is located on an anterior surface of the tongue (Fig. 20 and [0219], the analogous anchor 1900 is shown to be at the anterior surface of the tongue and the analogous head 1920 is shown to be on a posterior surface of the tongue).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5, 9, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US 20110230727 A1).
Regarding claim 5, Sanders discloses the invention of claim 3 above.
Sanders does not disclose wherein the force required to engage the first locking element 810 and the second locking element 830 is 100-2000 grams force.
However, Sanders does disclose wherein the force required to engage the first locking element 810 and the second locking element 830 is 5-200 grams force ([0048-0049] the force to engage the anchor member to the shaft, thus the force to engage between the locking elements is a range of 5 to 200 grams).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to have understood that Sanders finds the force required to engage the first locking element 810 and the second locking element 830 is 100-2000 grams force; since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. See MPEP § 2144.05.
Regarding claim 9, Sanders discloses the invention of claim 1 above.
Sanders does not disclose wherein the force required to increase a length of the elastic portion 820 of the shaft 805 by 1 mm is 1-100 grams.
However, Sanders does disclose that the elastic portion 820 of the shaft 805 is formed of silicon [0024, 0150].
Furthermore, Applicant’s disclosure provides that the elastic properties are tied to the elastic portion of the shaft being formed of silicon (Page 19).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have understood that Sanders finds obvious that the force required to increase a length of the elastic portion 820 of the shaft 805 by 1 mm is 1-100 grams, as the material properties of the shaft 805 of Sanders being formed of silicon is the same as the present disclosure (Sanders [0024], [0150]); see MPEP 2112.01(I) which states “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”.
Regarding claim 11, Sanders discloses the invention of claim 1 above.
Sanders (embodiment of Figure 8) does not disclose wherein the anchor member comprises: a locking insert comprising a locking element; and an anchor portion surrounding the locking insert.
However, Sanders does teach an analogous anchor member 500 for engaging with an analogous shaft 520 (Figures 5A-5G and [0157-0161]) comprising a locking insert 510 (Figures 5A-5G, element 510 inserts into the body 505 thus being an insert) comprising a locking element (Figures 5A-5G and [0157-0161], the locking insert 510 comprises an aperture which has dimensions to provide a lock to the shaft); and an anchor portion 505 surrounding the locking insert 510 (Figure 5A-5G and [0157], anchor portion 505 surrounds the locking insert 510).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anchor member 825 of Sanders to have the structure of the anchor member 500 comprising a locking insert 510 comprising a locking element; and an anchor portion 505 surrounding the locking insert as taught by the alternate embodiment of Sanders (Figures 5A-5G and [0157]) as this provides an improved anchor portion having a slide lock making the locking of a shaft and the anchor portion easier and more streamlined to use (Sanders [0157-0161]).
Regarding claim 12, Sanders discloses the invention of claim 11 above.
Sanders as modified does not disclose wherein the locking insert 510 is made of a material that is different from the material from which the anchor portion 505 is made.
However, Sanders discloses that the locking insert 510 and the anchor portion 505 are separate pieces of material (Figures 5A-5G), wherein thus there are only two possible outcomes that the locking insert 510 and the anchor portion 505 are formed of the same material or the locking insert 510 and the anchor portion 505 are formed of different materials, wherein thus there are finite possible solutions.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the locking insert 510 of Sanders to be made of a material that is different from the material from which the anchor portion 505 is made, as it would have been obvious to try the finite solutions to one of ordinary skill when manufacturing these two separate parts, wherein forming the locking insert 510 and anchor portion 505 of different materials would provide reasonable expectation of success as these are simply two separate parts that need to be able to slide against each other (Sanders Figures 5A-5G). See MPEP 2143(I)(E) “Obvious to Try”.
Regarding claim 13, Sanders discloses the invention of claim 11 above.
Sanders as modified discloses wherein the locking insert 510 is made from the second material from which the adjustment portion 840 is made ([0150] the adjustment portion 840 of the shaft 805 comprises silicon; the locking insert 510 has been modified above to be a part of the anchor member 825 wherein the anchor members of the Sanders are formed from silicon, see [0165, 0168]; thus the locking insert 510 is made from the second material from which the adjustment portion 840 is made).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US 20110230727 A1) in view of Kuhnel (US 20070288057 A1).
Regarding claim 10, Sanders discloses the invention of claim 1 above.
Sanders discloses wherein the elastic portion 820 of the shaft 805 is made from silicone (Fig. 8 and [0150], the shaft 805 is formed of silicon).
Sanders does not disclose the adjustment portion of the shaft is made from polyurethane.
However, Kuhnel teaches an analogous tissue retractor (Fig. 9, [0001, 0010] the device is an analogous tongue implant for positioning tongue tissue), comprising an analogous shaft (Fig. 1; [0086] “elastic element”; Fig. 9), wherein the shaft comprises an analogous elastic portion ([0021] the core of the shaft is formed of elastic silicon; analogous to the Sanders [0150] shaft silicon shaft) and comprises an analogous over-mold (Kuhnel [0086], elastic element has a “cover” which is over-molded on the silicon; analogous to the over-mold firm silicon of the adjustment portion/securing portion of Sanders [0150]) wherein this over-mold/cover of Kuhnel may be made formed from polyurethane in order to further promote integration with the tissue of the tongue.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjustment portion 840 (having the over-molded securing features 810) of the shaft 805 to be made from polyurethane as taught by Kuhnel in order to provide an improved tongue implant that has promoted integration with the tissue of the tongue (Kuhnel [0021]).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US 20110230727 A1) in view of Vassalo (US 20060235264 A1).
Regarding claim 18, Sanders discloses the invention of claim 1 above.
Sanders does not disclose wherein at least a portion of the head member, at least a portion of the anchor member, or at least a portion of each of the head member and the anchor member is made of a material is radiopaque.
However, Vassalo teaches an analogous tongue implant 210 (Fig. 32-36 and [0119], also analogous tissue retractor as the implant is for “compressing a muscle group of a tongue” thus retracting tissue when compressing) with an analogous head member 234 (Fig. 32), analogous anchor member 212 (Fig. 32), analogous shaft 230 (Fig. 32), wherein the implant 210 and thus the head member 234 and anchor member 212 may be made of a material that is radiopaque (see [0137]).
Therefore it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the head member 815 and anchor member 825 of Sanders to be made of a material is radiopaque as taught by Vassalo in order to provide an improved tongue implant that may be visualized and identified via x-rays post implantation (Vassalo [0137, 0149]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        11/18/2022

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786